Citation Nr: 1121349	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  08-32 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for glaucoma, including as due to service-connected diabetes mellitus.

3.  Entitlement to service connection for hypertension, including as due to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife
ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from March to September 1964 and from May 1968 to July 1969, including in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  A Travel Board hearing was held at the RO in October 2010 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The issues of service connection for glaucoma and for hypertension, each including as due to service-connected diabetes mellitus, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Service connection is in effect for PTSD, evaluated as 30 percent disabling effective March 14, 2005, for right upper extremity sensory polyneuropathy and sensory carpal tunnel associated with diabetes mellitus with erectile dysfunction, evaluated as 30 percent disabling effective September 11, 2007, for ischemic heart disease, evaluated as 30 percent disabling effective August 10, 2009, for diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling effective December 20, 2000, for peripheral neuropathy of the right lower extremity associated with diabetes mellitus with erectile dysfunction, evaluated as 10 percent disabling effective November 18, 2002, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus with erectile dysfunction, evaluated as 10 percent disabling effective November 18, 2002, for tinnitus, evaluated as 10 percent disabling effective March 14, 2005, for left upper extremity sensory polyneuropathy and sensory carpal tunnel associated with diabetes mellitus with erectile dysfunction, evaluated as 10 percent disabling effective August 6, 2007, and for bilateral hearing loss, evaluated as zero percent disabling effective March 14, 2005; the Veteran's combined disability evaluation for compensation is 80 percent effective September 11, 2007.

2.  The competent evidence shows that the Veteran's service-connected disabilities, alone or in combination, prevent him from securing and maintaining substantially gainful employment


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants entitlement to a total disability rating based on individual unemployability (TDIU), which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

The Veteran contends that he is entitled to a TDIU because his service-connected disabilities prevent him from obtaining and maintaining gainful employment.  He specifically contends that his service-connected diabetes mellitus and associated symptoms preclude him from working.

As noted, service connection is in effect for PTSD, evaluated as 30 percent disabling effective March 14, 2005, for right upper extremity sensory polyneuropathy and sensory carpal tunnel associated with diabetes mellitus with erectile dysfunction, evaluated as 30 percent disabling effective September 11, 2007, for ischemic heart disease, evaluated as 30 percent disabling effective August 10, 2009, for diabetes mellitus with erectile dysfunction, evaluated as 20 percent disabling effective December 20, 2000, for peripheral neuropathy of the right lower extremity associated with diabetes mellitus with erectile dysfunction, evaluated as 10 percent disabling effective November 18, 2002, for peripheral neuropathy of the left lower extremity associated with diabetes mellitus with erectile dysfunction, evaluated as 10 percent disabling effective November 18, 2002, for tinnitus, evaluated as 10 percent disabling effective March 14, 2005, for left upper extremity sensory polyneuropathy and sensory carpal tunnel associated with diabetes mellitus with erectile dysfunction, evaluated as 10 percent disabling effective August 6, 2007, and for bilateral hearing loss, evaluated as zero percent disabling effective March 14, 2005.  The Veteran's combined disability evaluation for compensation is 80 percent effective September 11, 2007.  See 38 C.F.R. § 4.25 (2010).

The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

A Veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

The term "unemployability," as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether the Veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the Veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).

In determining whether the Veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court has held that the central inquiry in determining whether a Veteran is entitled to a TDIU is whether service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The test of individual unemployability is whether the Veteran, as a result of his service-connected disabilities alone, is unable to secure or follow any form of substantially gainful occupation which is consistent with his education and occupational experience.  38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.

The Board finds that the evidence supports granting the Veteran's TDIU claim.  The competent evidence shows that the Veteran's service-connected diabetes mellitus, in combination with his associated symptoms of diabetes mellitus, to include the service-connected right upper extremity sensory polyneuropathy and sensory carpal tunnel, left upper extremity sensory polyneuropathy and sensory carpal tunnel, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity, all have interfered with his employability.  The Veteran testified credibly before the Board in October 2010 that he had been forced to retire from his previous self-employment as a carpenter because of problems associated with his service-connected diabetes mellitus and its associated symptoms.  He specifically testified that he had been self-employed as a carpenter all of his life and had been forced to retire in 2000 because the symptomatology associated with his service-connected diabetes mellitus had worsened significantly and made it difficult for him to climb up on scaffolding because of his vision problems or grip anything because of his polyneuropathy.  He also testified that he experienced significant numbness in the extremities as a result of his service-connected diabetes mellitus which made it difficult for him to work a full 8-hour day as a carpenter.  The Board notes that the Veteran's current combined disability evaluation for compensation is 80 percent.  Although there is no single service-connected disability ratable at 40 percent or more, the Veteran's service-connected diabetes mellitus and its service-connected residuals (right upper extremity sensory polyneuropathy and sensory carpal tunnel, left upper extremity sensory polyneuropathy and sensory carpal tunnel, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity) result from a common etiology and are ratable at 60 percent or more as a single disability.  Accordingly, the Veteran is entitled to a TDIU on a schedular basis.  See 38 C.F.R. § 4.16(a).  

Following VA diabetes mellitus examination in September 2007, the VA examiner stated that the Veteran had multiple medical problems and his diabetes was well-controlled with minimal sensory peripheral neuropathies of the hands and feet.  She also stated that the Veteran "should avoid those activities that require climbing...[and] prolonged walking or running."  This finding is in accord with the Veteran's credible testimony in October 2010 that his inability to climb scaffolding prompted him to retire from his previous life-long self-employment as a carpenter in 2000.

In summary, because the competent evidence suggests that the Veteran is unable to secure and maintain substantially gainful employment solely as a result of his service-connected diabetes mellitus and its residuals, and because the schedular criteria for a TDIU have been met, the Board finds that the Veteran's TDIU claim is granted.


ORDER

Entitlement to a TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran testified before the Board in October 2010 that both his glaucoma and his hypertension had been aggravated by his service-connected diabetes mellitus.  A review of the claims file shows that, at VA examinations in September 2007, the VA examiner opined that neither the Veteran's glaucoma nor his hypertension were related to his service-connected diabetes mellitus.  This examiner was not asked to provide and did not provide any opinions as to the Veteran's assertions that his service-connected diabetes mellitus had aggravated (or permanently worsened) both his glaucoma and his hypertension.  Given the Veteran's testimony, and given the length of time which has elapsed since his most recent VA examinations in September 2007, the Board finds that, on remand, the Veteran should be provided with updated examinations which address the contended etiological relationships between his glaucoma, his hypertension and active service, to include whether his service-connected diabetes mellitus aggravated either of these claimed disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The RO/AMC also should attempt to obtain the Veteran's up-to-date VA and private treatment records.




Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service representative and ask them to identify all VA and non-VA clinicians who have treated him for glaucoma and/or for hypertension since his separation from active service.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his glaucoma, including as due to service-connected diabetes mellitus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate testing must be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current glaucoma is related to active service or any incident of service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his glaucoma.  A complete rationale must be provided for any opinion expressed.

3.  Schedule the Veteran for appropriate examination(s) to determine the current nature and etiology of his hypertension, including as due to service-connected diabetes mellitus.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All appropriate testing must be conducted.  Based on a review of the Veteran's claims file and the results of his physical examination, the examiner(s) is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that any current hypertension is related to active service or any incident of service.  The examiner(s) also is asked to opine whether it is at least as likely or not (i.e., a 50 percent probability or more) that the Veteran's service-connected diabetes mellitus caused or aggravated (permanently worsened) his hypertension.  A complete rationale must be provided for any opinion expressed.

4.  Thereafter, readjudicate the Veteran's claims of service connection for glaucoma and for hypertension, each including as due to service-connected diabetes mellitus.  If the benefits sought on appeal remain denied, the Veteran and his service representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).





______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


